ADVANCE AUTO PARTS REPORTS RECORD FREE CASH FLOW OF $, UP 46%; PROVIDES FISCAL 2$3.20 TO $3.40 ROANOKE, Va, February 17, 2010 – Advance Auto Parts, Inc. (NYSE: AAP), a leading retailer of automotive aftermarket parts, accessories, batteries, and maintenance items, today announced its financial results for the fourth quarter and fiscal year ended January 2, 2010. Fourth quarter and fiscal 2009 results include the impact of 45 store closures related to the previously announced store divestiture plan.Additionally, fourth quarter and fiscal 2008 results included an additional fiscal week of business (53rd week) as well as a non-cash inventory adjustment resulting from a change in inventory management approach for slow-moving inventory.As a result, the Company’s fiscal 2009 and fiscal 2008 financial results are not comparable with prior periods.Thus, the Company’s fiscal 2009 and fiscal 2008 financial results have been presented in this press release on both a generally accepted accounting principles (GAAP) basis and on a comparable basis to exclude the impact of store divestitures in fiscal 2009 and the impact of the 53rd week and the non-cash inventory adjustment that occurred in the fourth quarter of fiscal 2008.The Company’s comments on its financial and operational performance reflect the results presented on the comparable basis. Fourth quarter earnings per diluted share (EPS) were $0.36 which included a $0.03 charge related to store divestitures. On a comparable basis, EPS decreased 5% to $0.39.For fiscal 2009, on a comparable basis, EPS increased 14% to $3.00 on top of a 16% increase in EPS last year. Fourth Quarter Performance Summary(1) As Reported Comparable Twelve Thirteen Twelve Twelve Weeks Ended Weeks Ended Weeks Ended Weeks Ended January 2, 2010 January 3, 2009 January 2, 2010 January 3, 2009 Sales (in millions) $ 1,143.6 $ 1,192.4 $ 1,143.6 $ 1,103.6 Comp Store Sales % 2.4% 3.0% 2.4% 3.0% Gross Profit %(2) 47.9% 44.1% 47.9% 47.2% SG&A %(2) 42.9% 40.2% 42.6% 40.9% Operating Income % 5.0% 3.9% 5.3% 6.2% Diluted EPS(3) $ 0.36 $ 0.26 $ 0.39 $ 0.41 Avg Diluted Shares (in 000s) 94,409 94,441 94,409 94,441 Fiscal 2009 Performance Summary(1) As Reported Comparable Fifty-Two Fifty-Three Fifty-Two Fifty-Two Weeks Ended Weeks Ended Weeks Ended Weeks Ended January 2, 2010 January 3, 2009 January 2, 2010 January 3, 2009 Sales (in millions) $ 5,412.6 $ 5,142.3 $ 5,412.6 $ 5,053.4 Comp Store Sales % 5.3% 1.5% 5.3% 1.5% Gross Profit %(2) 48.9% 46.7% 48.9% 47.4% SG&A %(2) 40.5% 38.6% 40.0% 38.7% Operating Income % 8.4% 8.1% 8.9% 8.6% Diluted EPS(3) $ 2.83 $ 2.49 $ 3.00 $ 2.64 Avg Diluted Shares (in 000s) 95,113 95,205 95,113 95,205 (1) The financial results have been reported on a comparable basis to exclude store divestiture expenses in fiscal 2009 and the 53rd week results and non-cash inventory adjustment in fiscal 2008. Refer to the reconciliation of the financial results reported on a GAAP basis to the comparable results in the accompanying financial statements in this press release. 2 (2) The Company has retrospectively applied a change in accounting principle made in the first quarter for costs included in inventory to all prior periods presented herein related to cost of sales and selling, general and administrative expenses (SG&A).Refer to the accompanying financial statements included in this press release for further explanation. (3) The Company’s adoption of the two-class method of calculating earnings per share during the first quarter 2009 decreased the Company’s diluted EPS for fiscal 2008 by $0.01. The adoption did not significantly impact the Company’s fourth quarter fiscal 2008 EPS. “While our fourth quarter financial performance did not meet our expectations, we believe it is a short-term setback versus a long-term trend” said Darren R.
